DECISION
DORAN, J.
Of the extras claimed it appears that the beam ceiling, mantel and ■window seats were indicated on a plan exhibited to Mr. Collinge before the contract for the House was made and that the Lincusta paper, gas log and tiles for same were -not so indicated though he was told to figure on the log and tiles.
' The jury cut plantiff’s claim. The amount of the verdict can be reached by excluding ' charge for beam ceiling and allowing interest from some date in the summer of 1916. There are circumstances about the case that might well call for careful consideration by th'e jury; ■ They made some allowance. I 'do not see that I can go further without assuming to decide what testimony-should be believed and what, not.
Motion for new trial denied.